Exhibit 10.2

GTC BIOTHERAPEUTICS, INC. 2002 EQUITY INCENTIVE PLAN

Form of Nonstatutory Stock Option Terms And Conditions

 

1. Plan Incorporated by Reference. This Option is issued pursuant to the terms
of the Plan and may be amended as provided in the Plan. Capitalized terms used
and not otherwise defined in this Option Agreement have the meanings given to
them in the Plan. This Option Agreement does not set forth all of the terms and
conditions of the Plan, which are incorporated herein by reference. The
Committee administers the Plan and its determinations regarding the operation
and interpretation of the Plan are final and binding. Copies of the Plan may be
obtained upon written request without charge from the Human Resources Department
of the Company.

2. Option Price. The price to be paid for each share of Common Stock issued upon
exercise of the whole or any part of this Option is the option price set forth
on the face of this Option Agreement.

3. Exercisability Schedule. This Option may be exercised at any time and from
time to time up to the number of shares and in accordance with the
exercisability schedule set forth on the face of this Option Agreement, but only
for the purchase of whole shares. This Option may not be exercised as to any
shares after the Expiration Date. This Option may be terminated by the Company
before the Expiration Date as permitted herein or by the Plan.

4. Method of Exercise. To exercise this Option, the Optionholder shall deliver
written notice of exercise to the Company specifying the number of shares with
respect to which the Option is being exercised accompanied by payment of the
option price for such shares in cash, by certified check or in such other form,
including shares of Common Stock of the Company valued at their Fair Market
Value on the date of delivery or a payment commitment of a financial or
brokerage institution, as the Committee may at the time of exercise approve.
Following such notice and payment, the Company will deliver to the Optionholder
a certificate representing the number of shares with respect to which the Option
is being exercised.

5. Rights as an Optionholder or Stockholder. The Optionholder shall not earn the
right to exercise or obtain the value of any portion of this Option except as
provided in the exercisability schedule and until such time as all the
conditions set forth herein and in the Plan that are required to be met in order
to exercise this Option have been fully satisfied. No portion of this Option
shall be deemed compensation for past services before it has become exercisable
in accordance with the exercisability schedule. The Optionholder shall not have
any rights in respect of shares as to which the Option shall not have been
exercised and payment made as provided above.

6. No Right to Employment. Neither the adoption or operation of the Plan nor the
grant of this Option confer upon the Optionholder any right to continued
employment by the Company or any Affiliate nor shall they interfere with the
right of the Company or Affiliate to terminate the Optionholder at any time or
otherwise to change the terms of the Optionholder’s employment.

7. Recapitalization, Mergers, Etc. As provided in the Plan, in the event of a
merger, recapitalization or other corporate transaction involving the Company,
the Committee may in its discretion take certain actions affecting the Option
and the Optionholder’s rights hereunder, including without limitation adjusting
the number and kind of securities subject to the Option and the option price,
providing for another entity to assume the Option, providing for a cash payment
in lieu of issuing shares, and terminating the Option.

 

8. Option Not Transferable. This Option is not transferable by the Optionholder
otherwise than by will or the laws of descent and distribution, and is
exercisable, during the Optionholder’s lifetime, only by the Optionholder. The
naming of a Designated Beneficiary does not constitute a transfer.

9. Exercise of Option After Termination of Employment or Engagement. If the
Optionholder’s status as an employee or consultant of (a) the Company, (b) an
Affiliate, or (c) a corporation (or parent or subsidiary corporation of such
corporation) issuing or assuming a stock option in a transaction to which
section 424(a) of the Code applies, is terminated for any reason other than by
disability (within the meaning of section 22(e)(3) of the Code) or death, the
Optionholder may exercise only the rights that were available to the
Optionholder at the time of such termination and only within three months from
the date of termination. If such status is terminated as a result of disability
or death, such rights may be exercised (including by the Optionholder’s
Designated Beneficiary after death) only within twelve months from the date of
termination. Notwithstanding the foregoing, no rights under this Option may be
exercised after the Expiration Date.

10. Compliance with Securities Laws. It shall be a condition to the
Optionholder’s right to purchase shares of Common Stock hereunder that the
Company may, in its discretion, require (a) that the shares of Common Stock
reserved for issue upon the exercise of this Option shall have been duly listed,
upon official notice of issuance, upon any national securities exchange or
automated quotation system on which the Company’s Common Stock may then be
listed or quoted, (b) that either (i) a registration statement under the
Securities Act of 1933, as amended, with respect to the shares shall be in
effect, or (ii) in the opinion of counsel for the Company, the proposed purchase
shall be exempt from registration under that Act and the Optionholder shall have
made such undertakings and agreements with the Company as the Company may
reasonably require, and (c) that such other steps, if any, as counsel for the
Company shall consider necessary to comply with any law applicable to the issue
of such shares by the Company shall have been taken by the Company or the
Optionholder, or both. The certificates representing the shares purchased under
this Option may contain such legends as counsel for the Company shall consider
necessary to comply with any applicable law.

11. Payment of Taxes. The Optionholder shall pay to the Company, or make
provision satisfactory to the Company for payment of, any taxes required by law
to be withheld with respect to the exercise of this Option. In the Committee’s
discretion, such tax obligations may be paid in whole or in part in shares of
Common Stock, including shares retained from the exercise of this Option, valued
at their Fair Market Value on the date of delivery. The Committee may, in its
discretion, require any other taxes imposed on the sale of the shares to be paid
by the Optionholder. The Company and its Affiliates may, to the extent permitted
by law, deduct any such tax obligations from any payment of any kind otherwise
due to the Optionholder.
